Citation Nr: 0401867	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-08 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and from April 1976 to June 1996.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 rating decision of the Department of Veterans 
Affairs Medical and Regional Office (M&RO) in Wichita, 
Kansas.

In October 2000, the Board remanded the veteran's claim to 
the M&RO for additional development, to include a VA 
examination.  In a decision, dated August 9, 2002, the Board 
denied the claim of entitlement to service connection for 
hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In an Order, 
dated June 11, 2003, the CAVC vacated the Board's August 2002 
decision as to the aforementioned issue and remanded the 
matter to the Board for further action in compliance with the 
CAVC's order and a June 2003 Joint Motion to Vacate and 
Remand (Joint Motion).  Copies of the Court's decision and 
Joint Motion have been incorporated into the veteran's claims 
folder.  

According to the Joint Motion, the Board did not provide an 
adequate statement of reasons and bases for its decision, and 
did not fulfill the duty to assist the veteran in development 
of the facts pertinent to his claim.  (Joint Motion, at 6).  
Specifically, the parties argued that the December 2000 VA 
examination report relied upon by the Board in its August 
2002 decision reflects that the examiner did not provide any 
special cardiovascular studies or tests upon examination of 
the veteran, that the Board relied upon that report without 
considering all manifestations of cardiovascular disease 
raised in the record, to include service medical entries of 
cardiac abnormality, that the December 2000 VA examiner did 
not provide a summary of his or her medical credentials and 
qualifications, and questioned a previous VA diagnosis of 
hypertension in part because it was rendered by a 
neurologist.  

Under the circumstances, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action is required on 
his part.


REMAND

Based on the recent Joint Motion of the parties, additional 
development of the medical evidence is required to address 
the following deficiencies identified in prior examination of 
the veteran, particularly the December 2000 VA examination in 
the following particulars: (1) the December 2000 VA examiner 
did not provide any blood pressure readings, chest X-rays, 
electrocardiogram or other special cardiovascular studies or 
tests in examination of the veteran; (2) the examiner did not 
discuss the service medical records entries of cardiac 
abnormality in rendering an opinion; (3) the examiner did not 
provide his or her own medical credentials and qualifications 
with respect to rendering his or her opinion in questioning a 
previous VA diagnosis of hypertension made by a neurologist.  

Veterans Claims Assistance Act

It is unclear, at this time, whether the VCAA applies to the 
appeal because it was filed in May 1997, which was before 
enactment of the VCAA.  In order to ensure that the veteran's 
due process rights are full satisfied, however, upon remand 
the RO should comply with the duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The case is REMANDED to the RO for the following actions:

1.  The RO should ensure that all VCAA 
notification and development actions have 
been satisfied.

2.  The veteran should be afforded a 
comprehensive examination by a 
cardiologist to determine the nature and 
extent of any current cardiovascular 
disability, including hypertension.  The 
claims folder, including a copy of this 
remand, should be provided for review by 
the examiner and the examiner should note 
that such review has been accomplished.  
All necessary tests and studies, to 
include but not limited to an 
electrocardiogram, blood pressure 
readings, chest X-rays and any other 
special cardiovascular studies or tests, 
should be accomplished.

3.  In connection with the examination, 
the examiner should provide and opinion 
as to (1) whether the veteran has organic 
heart disease (OHD) and, if so, what is 
the etiologic type of OHD?  If the 
veteran does not have OHD, the examiner 
should comment on the etiological origin 
of the reported cardiomegaly and left 
ventricular hypterophy (LVH).  If the 
examiner concludes that the veteran has 
OHD characterized by LVH, the examiner 
should be asked to provide an opinion as 
to (2) whether the veteran has 
hypertensive vascular disease, and if so, 
whether it is at least as likely as not 
(50 percent or greater) that such disease 
is related to elevated blood pressure 
readings and LVH during service.  The 
rationale for the opinions should be 
provided.  The examiner must provide a 
resume or summary of his or her medical 
credentials and qualifications with the 
report.  

3.  The RO should then review the 
veteran's claim for service connection 
for a cardiovascular disbility, to 
include hypertension on the basis of all 
the evidence. The veteran and his 
representative should then be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board may be appealed to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




